Van Brunt, P. J.:
This action was brought in November, 1890, by an abutting owner to recover -damages occasioned by the building and operation of the elevated railroad. The complaint alleged title to the premises *31in question, and the defendants put in an answer in January, 1891, denying such title. TJpon the trial it appeared that subsequently, in 1891, the plaintiff Mooney had conveyed' a part of the premises in question to David Cohen, and the remainder thereof to Francis Scallion. A motion having been made by the defendants to dismiss the complaint upon this ground, as far as the impairment of fee value was concerned, the plaintiff’s counsel moved on behalf of said Oohen and Scallion that they might be made parties plaintiff in the action, and that all the proceedings might be amended accordingly. The court granted the motion and-the defendants’ counsel duly excepted.
We are not aware of any provisions of the Code or Rules of Practice which permit the summary injection of parties into an action,, such as was attempted in the case at bar. The defeiidants had put in issue the plaintiff’s title. This made it necessary for the plaintiff to prove his title upon the trial if he was to succeed. By his own act he had deprived himself of title and of all right to equitable relief. It is undoubtedly true that by bringing in the grantees as parties defendant, as is suggested in the case of Pegram v. The Elevated R. R. Co. (147 N. Y. 135), the court would have been in a position to adjust the equities and rights of all the parties, and to render a complete decree, which would have been binding upon each. Of such action upon the part of the court the defendant appellants would have been entitled to due notice and an opportunity to be heard, of which the court had no right to deprive them. In the case at bar, it.'appearing that the plaintiff had parted with the title, the grantees were brought in as parties plaintiff without pleadings, without an amendment of the process by which the suit was commenced, and in spite of the protest of the defendants the trial proceeded. **
The case of Domschke v. Metropolitan Elev. R. Co. (148 N. Y. 343) affords no authority for any such procedure. In that case the evidence had been closed. It was then discovered by the defendants that the plaintiffs had conveyed the premises during the trial. The defendants then made a motion to open the case, which was granted so far as to allow the admission of the deed in evidence for the purpose of showing the present value of the premises and no further— a case entirely dissimilar to the one now under consideration. The *32defendants were not in a position in that ease to;insist, that the grantee of the premises should be regularly brought in and made a party to the action.
It seems to us that when upon the trial the' plaintiff failed to prove title, if it was desired that the question of fee damage to the grantees might be determined in this action, it was error not to compel such grantees to be brought in and make their plea and demand which the defendants would have a.right to-answer before judgment was entered against them.
The judgment should be reversed and a new trial ordered,, with costs to the appellants to abide the event.-
Barrett, Rdmsby, O’Brien and Ingraham, JJ., concurred.
Judgment reversed and new trial ordered, costs to appellants to abide event. • ■